Mr. Justice Robb
delivered the opinion of the Court:
The government has assumed, and its view was accepted by the learned trial justice, that this indictment charged the defendants with a common-law conspiracy to do an injury to another person. That the common law, except in so far as inconsistent with, or replaced by some provision of statute, is in force here, is conceded by defendants. Palmer v. Lenovitz, 35 App. D. C. 303. But they contend that the acts charged in this indictment are denounced by two sections of the' Code of the District, and hence that sec. 37 of the Federal Penal Code of March 4, 1909, 35 Stat. at L. 1088, chap. 321, U. S. Comp. Stat. Supp. 1911, p. 1588, governs. That section was formerly sec. 5440 of the Revised Statutes, U. S. Comp. Stat. 1901, p. *633676, and provides that “if two or more persons conspire either to commit any offense against the United States, or to defraud the United States in any manner, or for any purpose, and one or more of such parties do any act to effect the object of the conspiracy, each of the parties to such conspiracy shall be fined not more than $10,000, or imprisoned not more than two years, or both.” By sec. 818 of the District Code [31 Stat. at L. 1323, chap. 854], it is made an offense for anyone wrongfully to accuse “any woman of unchastity,” and under sec. 858 of the same Code the crime of perjury is denounced. Anyone in the District of Columbia who commits the crime of perjury or of wrongfully accusing a woman of unchastity commits a crime against the United States. And it necessarily follows that an indictment for a conspiracy to commit either of those crimes charges an offense under said sec. 37 of the Federal Peual Code. United States v. Cella, 37 App. D. C. 423.
Section 910 of the District Code [31 Stat. at L. 1337, chap. 854], upon which the government contends this indictment is based, provides that anyone convicted “of any criminal offense not covered by the provisions of any section of this Code, or of any general law of the United States not locally inapplicable in the District of Columbia, shall be punished by a fine not exceeding $1,000 or by imprisonment for not more than five years, or both.” This section obviously was enacted to cover offenses not embraced in any other section of the District Code or of any general law of the United States not locally inapplicable. It was enacted out of abundant caution, and to cover any offense for which no other provision had been made. Where the facts of a given case show that the offense committed is embraced either in the local Code or in some general law not locally inapplicable, obviously this section has no application. A prosecution under this section, when the facts show that the offense is covered by some specific statute, is clearly unauthorized. In other w'ords, this section was intended to supplement, and not supersede or modify, specific statutory provisions.
In the indictment before us the pendency of an equity cause in the supreme court of the District is averred. It is then *64averred that the defendants, intending to injure Mrs. Fletcher, the wife of one of the defendants and the plaintiff in said equity cause, by securing false and fraudulent evidence of adultery against her with the intent and purpose to use such evidence against her in said equity cause, entered into a conspiracy to carry out their evil purpose. After setting forth the overt acts, it is then averred that they were done for the purpose of injuring Mrs. Fletcher by securing false and fraudulent evidence of adultery against her, “with the intent and purpose to use the same against her, the said Julia B. Fletcher, in the said equity cause, so pending, as aforesaid, in the supreme court of the District of Columbia, against the form of the statute in such case made and provided, and against the peace and government of the said United States.” Can there be any real question, upon a reading of this indictment, that these defendants are thei’e charged with the crime of conspiracy to commit perjury? Clearly, if they were guilty of the acts charged, they were guilty of that offense. If guilty of the acts charged, they were also guilty of conspiracy wrongfully to accuse a woman of unchastity. But it is apparent, we think, that the pleader intended to charge them with the crime of conspiracy to commit perjury, and not the latter offense. Under the interpretation, therefore, which we have given to said sec. 910 of the District Code, that section has no application here.
The motions to quash and in arrest of judgment were properly overruled. Counsel, as in many conspiracy cases, overlook the difference between an indictment for conspiracy to commit an offense and an indictment for the substantive offense. Dufour v. United States, 37 App. D. C. 497. In a charge of conspiracy the conspiracy is the gist of the crime, and certainty to a common intent, sufficient to identify the offense which the defendants conspired to commit, is all that is requisite in stating the object of the conspiracy. Williamson v. United States, 207 U. S. 425, 52 L. ed. 278, 28 Sup. Ct. Rep. 163. Here the indictment sets forth the pendency of the equity proceeding and the parties thereto. It then charges that these defendants, for the purpose of securing false and fraudulent evidence *65against Mrs. Fletcher, for use “in the said equity cause, so fending, as aforesaid,” entered into the conspiracy. It is objected that this is not a sufficient averment of knowledge on the part of the defendants of such equity proceeding. It is not perceived how they could conspire to secure false and fraudulent evidence to be used in a specific case, then pending, without knowledge of that case. But this point is fully covered in the Dufour Case, and, without further elaboration, we rule that the indictment does, with sufficient certainty, charge the defendants with knowledge of the pendency of said equity cause. Nothing in Pettibone v. United States, 148 U. S. 197, 37 L. ed. 419, 13 Sup. Ct. Rep. 542, is inconsistent with this ruling. In that case there was no averment that the object of the conspiracy was to obstruct the due administration of justice. On the contrary, there was no contention on the part of the government that the defendants even knew of the pendency of any court proceedings. Bather was it charged that the result of the acts of the defendants was to obstruct the d\ie administration of justice. The court ruled that a person is not sufficiently charged in such a case with obstructing or impeding the due administration of justice in a court, unless it appears that he knew or had notice that justice was being administered in such court. In the present case there is a specific charge that the very object of the conspiracy was the procuring of false evidence for use in a certain named case then pending. The difference between the two cases is so apparent that further comment is unnecessary.
We will next consider the defendants’ contention that the jury was not drawn according to law. Section 204 of the District Code [31 Stat. at L. 1222, chap. 854] provides that “the clerk shall publicly break the seal of the jury box and proceed to draw therefrom the names of twenty-six persons to serve as jurors,” etc. The record shows that when this question was raised at the trial the court heard evidence as to how the names of the jurors were drawn from the box, and it appeared that in the public office of the clerk, by his direction and in his presence, an assistant clerk broke the seal of the jury box, *66drew the slips from the box, and read the names, which were transcribed into the jury book by an assistant. This took place during business hours, when there were several people in the office, beside the clerk and his assistants. Upon this evidence the court found as a fact “that the seal was publicly broken, and that what took place occurred in a public place, and so far as having been done by the deputy clerk, it now appears that it was done by the clerk; the deputy was only his hand and voice, exactly as if bn- h.?.d done it himself.” We concur in this ruling.
It is specified as error that the court granted the government’s motion to strike out the testimony of a witness by the name of Lagier as to the reputation for truth and veracity of Leroy Wilson, mentioned in the indictment and called as a witness on behalf of the government. The facts upon which this assignment is based are as follows: Lagier was called as a witness for the defense, and was asked if he knew Wilson, and replied that he had known him since September 8, 1911, a period of about a year and a half. He was then asked whether he knew other people who knew Wilson, and replied that he did. Asked whether he knew his general reputation for truth and veracity, he replied in the affirmative. He was then asked what that reputation was, and answered that it was *bad. He was. then asked, from his knowledge of Wilson and from his reputation as he had gained it from his associates, whether or not he would believe him under oath, and replied in the negative. In cross-examination the witness was asked whether he had ever heard anyone discuss Wilson, and answered: “I never have.” The following question was then propounded to him: “You are just testifying to your own belief about him, then? A. My own belief.” Defendants’ counsel was then permitted to examine the witness with the view to ascertaining his competency to testify, and thereupon the following occurred: “Have you at any time heard any discussion among the other men in respect to this man Wilson? The Court: Any discussion that would affect his reputation for truth,—whether he would tell the truth. A. Not to my knowledge; I never have.” *67Thereupon the court, upon motion of counsel for the government, struck out the testimony of the witness, the court ruling that there was “not a shred of basis for any testimony as to reputation on his part.”
In Teese v. Huntingdon, 23 How. 2, 16 L. ed. 419, attention is directed to the fact that courts differ, where the general reputation of a witness for truth and veracity is the sole criterion of his credit, as to whether the inquiry may not properly be extended to his entire moral character and estimation in society; that courts also differ as to the right to inquire of the impeaching witness whether he would believe the other on his oath. After a citation of authorities upholding the two view's, the court said: “Both Mr. Greenleaf and Mr. Taylor agree, however, that the impeaching witness must be able to state what is generally said of the other witness by those among whom he resides, and with whom he is chiefly conversant, and in effect admit that, unless he can so speak, he is not qualified to testify upon the subject, for the reason that it is only what is generally said of the witness by his neighbors that constitutes his general reputation.” Later on in the opinion the court laid down the rule -that “whenever a witness is called to impeach the credit of another, he must know what is generally said of the witness whose credit is impeached by those among whom the last-named witness resides, in order that he may be able to answer the inquiry either as to his general character in the broader sense, or as to his general reputation for truth and veracity.” Where, as here, it develops that there was no basis whatever for the testimony of the impeaching witness, we think the rule above laid down applies, and it is the duty of the court to strike out such testimony. People v. Cord, 151 Cal. 562, 108 Pac. 511. In this jurisdiction, when the impeaching witness knows the general reputation of the witness sought to be impeached, he is permitted to say whether he would believe that witness under oath.
In behalf of the defendants Noble and May King it is assigned as error that the government did not prove the marriage of the defendant Fletcher and Julia B. Fletcher. The bill in *68equity, answer, and cross bill, were admitted in evidence as to all the defendants to show the pendency of that suit, and against Fletcher to prove his marriage. They were competent for the purposes offered, and since they were not permitted to go to the jury they could have had no other bearing upon the case. It is not questioned that the answer and cross bill were sufficient to prove marriage as against Fletcher. The contention is that it was not proven as against the other defendants. There was evidence before the jury tending to support the averments of the indictment; that the conspiracy was entered into for the purpose of obtaining false evidence against Julia B. Fletcher, the wife of the defendant Fletcher, to be used in the divorce suit then pending; in other words, that the defendants knew of the divorce suit and that Julia B. Fletcher, the plaintiff therein, was the wife of the defendant J ames J. .Fletcher. This was sufficient. The gist of this offense, as before stated, is the conspiracy, and it is immaterial “whether the crime which the conspirators have conspired to commit is consummated.” Williamson v. United States, 207 U. S. 425, 447, 52 L. ed. 278, 290, 28 Sup. Ct. Rep. 163. Here the defendants knew of the pendency of the divorce proceedings, and conspired to give false testimony therein. Would it have made their crime any less obnoxious had there been a failure to establish the marriage of the Fletchers ? Clearly not. Moreover, the facts alleged and proved made out the offense of conspiracy falsely to charge a woman of unchastity, so that in any event this assignment is 'without merit.
f The defendant Fletcher complains of the refusal of the court to grant certain prayers submitted by him. A careful reading of the court's charge shows that the substance of those prayers :was incorporated therein.
We have ruled that this was an offense under sec. 37 of the Federal Penal Code. It follows, therefore, that sentence should have been imposed under that section, and not under section 910 of the Code of the District of Columbia. While only two 'of the three defendants have raised this question, we think the 'interests of justice require, and it is so ordered, that the judg*69ment be reversed as to all the defendants and the cause remanded that sentence may be imposed agreeably to this ruling. Ballew v. United States, 160 U. S. 187, 40 L. ed. 388, 16 Sup. Ct. Rep. 263; Re Gompers, 40 App. D. C. 293, — L.R.A. (N.S.) —.
A motion by the appellants for a rehearing filed March 9, 1914, was denied April 6, 1914, Mr. Justice Pobb delivering the opinion of the Court:
Motion for a rehearing has been filed in this case upon the ground that the defendants were tried for a common-law conspiracy, and hence may not be sentenced under sec. 37 of the Federal Penal Code for a conspiracy to commit perjury. It is difficult to keep pace with the changing contentions of defendant’s counsel. In the original brief for the defendant Fletcher it is contended that “an examination of the indictment shows that the conclusion charges the defendants with having committed the offense 'against the form of the statute in such case made and provided, and against the peace and government of the Fnited States,’ ” and that “this language of the indictment itself could only be applicable to a violation of sec. 37 of the Penal Code, and has no application to an offense of conspiracy to commit perjury, at common law.” It was further insisted that sentence should have been imposed under said sec. 37.
It was carefully pointed out in the opinion of the court that every element of the offense of conspiracy to commit perjury, including the overt act, was set forth in the indictment. There was ample evidence to support each of those averments. The defendants knew exactly what they were called upon to meet, and a careful examination of the record shows that they were in no way misled at any stage of the trial. Neither the court nor counsel for the government, prior to the time of sentence, indicated that the defendants were not being tried for conspiracy to commit perjury. On the contrary, in his charge to the jury the court read the first count of the indictment, in-*70eluding of course that portion charging overt acts, and said: “Now, as has been said, you are to try the case upon the indictment, and under the law as laid down to you, and that is true of every case in a criminal court. You are to try nothing but the case that is charged in the indictment, because the defendants have a right to know what they are to meet when they come into court, and they are guilty or not guilty of the crime charged here, and not of something else. That is always true, and you see from this reading just what the crime charged is, and all parts of it, which I have read to you, with the qualifications previously stated as to the case (divorce case) being at issue—technically at issue, and as to the exact date,—all the other matters are material and must he proved substantially as alleged.” It thus affirmatively appears that the jury fully understood that the overt acts must be proved.
After verdict the learned trial justice evidently became convinced that the indictment also was sufficient to cover a common-law 'Conspiracy, and sentenced the defendants accordingly. Under our ruling the defendants were charged, tried, and convicted not of a common-law conspiracy, but of a conspiracy under sec. 37 of the Penal Code of the United States, and hence should have been sentenced under that section.

Petition denied.